Citation Nr: 0310389	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of left ankle injury with bone destruction, 
retained foreign body, and fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  No additional evidence was secured, such 
that notice to the veteran was not required.  See 38 C.F.R. § 
20.903.  


FINDINGS OF FACT

1.  The veteran has received all required notice and obtained 
all relevant evidence necessary for the equitable disposition 
of his appeal. 

2.  There is no medical evidence of change in the nature or 
extent of left ankle ankylosis since the June 1992 fusion 
surgery.  The evidence does not establish actual loss of use 
of the foot.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for residuals of left ankle injury with bone destruction, 
retained foreign body, and fusion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5270 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an October 1998 letter to the veteran, 
April 1999 rating decision, June 1999 statement of the case, 
and November 2000 supplemental statement of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  The October 1998 letter also explained to the veteran 
what types of evidence the RO would assist him in obtaining 
and what information was needed from the veteran to do so.  
In addition, the Board's March 2003 letter to the veteran 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or obtain evidence for the appeal, 
and advised the veteran of the evidence needed to demonstrate 
entitlement to an increased rating.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, the RO secured the 
veteran's VA medical records, private records as authorized 
by the veteran, and a medical examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran failed to 
report for a medical examination scheduled in November 2002.  
The Board finds no indication that additional relevant 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for residuals of a left 
ankle injury immediately after the veteran's discharge from 
service.  Following a period of convalescence, it assigned a 
20 percent disability rating.  In a May 1989 rating action, 
the RO increased the evaluation to 30 percent.  The record 
showed that the veteran underwent surgical fusion of the left 
ankle in June 1992.  The RO continued the 30 percent 
evaluation for the ankle disability rating decisions dated in 
August 1993 and January 1997.  

The RO received the veteran's claim for an increased rating 
in July 1998.  He stated that the left ankle was fused and 
that he could not walk farther than 20 feet.  In connection 
with his claim, the veteran underwent a VA orthopedic 
examination in January 1999.  He related that the ankle was a 
bit sensitive.  He could not wiggle his toes very well.  The 
veteran stated that he was walking with a cane at the time of 
the 1992 surgery.  He stopped walking about three years ago 
due to back problems.  Examination revealed nontender 
scarring, some diffuse numbness in the foot, and toe wiggle 
of about one-half of normal.  The examiner noted that the toe 
movement was equally limited for both feet.  The left ankle 
was fused solidly and without evidence of tenderness upon 
attempted passive motion.  In his discussion, the examiner 
stated that the veteran's inability to walk was due to his 
back and unable to work due to physical problems not related 
to the left ankle.      

Private medical records obtained by the RO were negative for 
treatment or evaluation of the service-connected left ankle 
disability.  VA outpatient treatment records dated through 
February 2000 were similarly negative for evidence relevant 
to the left ankle claim.    

The veteran testified at a personal hearing in February 2000.  
He wore a brace on the left ankle, as well as a boot.  He had 
lower leg cramps and could not walk very far.  He had to use 
a walker due to instability.  He also experienced a loss of 
strength in the ankle after the June 1992 fusion surgery.  
The veteran retired from working as a real estate appraiser 
in 1978 because of disability.  At that time, before the 1992 
surgery, he could hardly walk without a crutch or put any 
pressure on the ankle.  He had good results with the surgery.  

The veteran failed to report for a VA orthopedic examination 
scheduled in November 2002.  

In his April 2003 statement, the veteran related that he 
continued to receive VA medical care.  VA had provided him 
with a walker; he could not walk without it.  VA had also 
issued him a wheelchair and a three-wheel electric car.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  If 
a veteran has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of the veteran's left ankle injury are 
evaluated as 30 percent disabling under Diagnostic Code 
(Code) 5270, ankylosis of the ankle.  38 C.F.R. 
§ 4.71a.  A 30 percent rating is assigned when there is 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between zero degrees and 10 
degrees.  A maximum schedular rating of 40 percent is warrant 
for ankylosis in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  

The Board notes that there is no diagnostic code for ankle 
disability that provides for a rating greater than 40 
percent.  In addition, Code 5167, loss of use of the foot, 
provides no more than a 40 percent rating.  See 38 C.F.R. § 
4.71a, Code 5284 (with foot injuries, rate actual loss of use 
of the foot as 40 percent disabling).  Loss of use of a foot 
exists when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance, as determined by actual remaining 
function, whether the acts of balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the evidence fails to demonstrate any change in 
the nature and extent of left ankle ankylosis that would 
warrant an increase in disability rating under Code 5270.  
The veteran describes using a brace, a walker, and a 
wheelchair due to left ankle problems, as well as a general 
inability to walk very far.  Review of the claims folder 
reveals that these complaints are unchanged from previous 
rating periods.  Current examination reveals solid fusion 
with no tenderness on attempted passive motion, and no 
evidence suggesting the presence of additional functional 
loss.  Moreover, although there is clearly significant left 
ankle disability, the evidence does not demonstrate actual 
loss of use of the foot.  The January 1999 VA examiner found 
the veteran's inability to walk to be due to his back 
disorder.  Review of the claims folder finds recommendation 
for amputation and no suggestion from competent medical 
personnel that the veteran would be equally well served by 
amputation and prosthesis.  The Board emphasizes that the 
veteran failed to report for a VA examination scheduled in 
November 2002, when current, additional evidence could have 
been gathered.  In light of the above discussion, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 30 percent for residuals of 
left ankle injury with bone destruction, retained foreign 
body, and fusion under Code 5270.  38 C.F.R. § 4.3.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).    	 

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The assigned disability rating 
already takes into account the veteran's impairment of 
earning capacity due to the left ankle disability.  38 C.F.R. 
§ 4.1.  The January 1999 VA examiner attributes the veteran's 
inability to work to disabilities other than the left ankle.  
There is no evidence of recent hospitalization for the left 
ankle disability.  Therefore, extra-schedular consideration 
for the left ankle disability is not warranted.  


ORDER

A disability rating greater than 30 percent for residuals of 
left ankle injury with bone destruction, retained foreign 
body, and fusion is denied. 




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

